Citation Nr: 0507942	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, awarded the veteran 
service connection for kidney stones with a noncompensable 
rating.  The veteran expressed his dissatisfaction with the 
rating, and in a May 1997 rating decision, the RO increased 
the rating to 10 percent.  The veteran continues to express 
his dissatisfaction with the current evaluation and requests 
a higher rating.

The veteran testified at an RO hearing in February 1997.  The 
veteran also testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in May 2002.  
Transcripts of the hearings are of record.  In July 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in January 
2005.


FINDINGS OF FACT

1. All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2. The veteran's kidney stones are shown to be recurrent and 
to require diet therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and no 
more, for kidney stones have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7508, 
7509 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In the instant case, the veteran's claim was received in 
February 1996, well before the enactment of the VCAA.

Letters dated in March 2001, November 2002, April 2003, and 
January 2004 provided the veteran the notice required under 
the VCAA and the implementing regulations.  Although the 
letters did not specifically inform the veteran to submit any 
pertinent evidence in his possession, they informed him of 
the evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf. 

Additionally, the May 1997, March 1999, September 2000, and 
May 2004 supplemental statements of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The Board's July 2003 remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from December 1982 to 
August 1994.

The veteran's service medical records reveal that he received 
an annual examination in November 1989 at which time he 
stated he passed a kidney stone in his urine in December 
1986.  In January 1993, the veteran sought treatment for left 
flank pain felt to be due to a kidney stone.

In March 1995, the veteran underwent a VA examination.  His 
history of kidney stones in the service was noted but he was 
not found to have kidney stones at the time of the 
examination.

In March 1996, by rating decision, the RO awarded service 
connection for kidney stones with a noncompensable rating.  
The RO did not find the veteran had an occasional attack of 
colic, which would warrant an evaluation of 10 percent.

In a February 1996 VA outpatient medical record, it was noted 
that the veteran complained of right groin pain, nausea, 
right scrotal pain, fever and chills similar to kidney stone 
pain.  An ultrasound revealed stones in his bladder.  It was 
found that the veteran had probably passed a small stone 
recently with mild residual dilatation of the right renal 
pelvis and there was no evidence of significant 
hydronephrosis or large stones seen in the kidney.

A September 1996 VA outpatient medical record notes the 
veteran complained of right flank pain.  On September 17, 
1996 the veteran underwent a urogram in which he was found to 
have a normal intravenous pyelogram.  Results of a September 
28, 1996 abdomen and intravenous urogram revealed a single 
nephrolith in the upper collecting system on the right.  
Otherwise the intravenous pyelogram was unchanged compared 
with the September 17, 1996 urogram.

Also in September 1996, the veteran sought treatment at a VA 
medical center (VAMC) for left flank pain.  The diagnosis was 
renal colic.

In October 1996, the veteran received outpatient treatment at 
a VAMC for pain in the left flank area.

During a February 1997 RO hearing, the veteran testified that 
he passed two stones in service and, since his discharge, he 
had passed two or three.  He did not have a problem with his 
urinary system.  He also did not require surgery to remove 
the stones.  Further, he was not currently on medication for 
the kidney stones.  He also stated that the doctors told him 
to watch eating dairy products and drink more fluids.

In February 1997, the patient sought treatment for his kidney 
stones at a VAMC.  He reported passing his last kidney stone 
in August 1996.

A March 1997 VA outpatient medical record notes the veteran 
reported passing a stone in February 1997.  It was noted that 
his magnesium was low.

In an April 1997 VA outpatient record, the veteran reported 
having two more kidney stones and he stated that he was 
placed on magnesium previously.

In a May 1997 rating decision, the RO increased the veteran's 
rating for kidney stones from a noncompensable rating to 10 
percent, on the basis of occasional episodes of colic since 
discharge from service.

In June 1997, VA outpatient records revealed a history of 
recurrent nephrolithiasis that were passed each time without 
surgery.

In June 1997, the veteran filed a notice of disagreement 
stating that he was currently on magnesium daily and a low 
calcium diet.  He stated the Long Beach VAMC prescribed this 
treatment.

In June 1997, the veteran was again treated for his kidney 
stones.  At this time, he was prescribed magnesium.  In July 
1997, the veteran was treated at a VAMC for left mild flank 
pain.  In an August 1997 VA outpatient treatment record, it 
was noted that the veteran was to continue taking magnesium.  

In August 1999, the veteran underwent a VA examination.  He 
reported a history of kidney stones for 12 years and he now 
passed a stone every 5 to 6 months.  He also stated he had 
taken magnesium for the past 5 years.  The diagnosis was 
nephrolithiasis.

In November 1999, the veteran was seen at a VA outpatient 
treatment facility for complaints of pain in the right 
abdomen and flank.

In July 2001, the veteran was also seen at an outpatient 
facility for right flank pain.  He was prescribed Toradol and 
Percocet to relieve the pain.

During a May 2002 travel board hearing, the veteran testified 
that he was on medication for the past eight and one half 
years for his kidney stones.  He stated he took magnesium and 
potassium and his doctors had him on a low calcium diet.   He 
began the low calcium diet when he had his first kidney 
stone, which was 14 or 15 years ago.  He also testified that 
he missed work at times because of the kidney stones, and 
that he had left work 3 times to go to the emergency room.

A report printed in November 2002 showed a list of 
prescriptions that the veteran used.  It revealed the veteran 
was given Hydrochlorothiazide in November 1999 and 
Hydrocodone in July 2001.

In a February 2003 VA urology clinic note, the veteran was 
diagnosed with nephrolithiasis.  It was noted that he had had 
a one and a half year period without stones, but currently 
had recurrent flank pain.  A CT scan revealed several stones 
in both kidneys.  The veteran was advised to avoid coffee and 
increase fluids.

In May 2003, the veteran received a VA examination.  The VA 
examiner noted he reviewed the veteran's case file and 
medical records available at that medical center.  The 
diagnosis was recurrent nephrolithiasis (kidney stones).  The 
VA examiner noted the veteran had not required any invasive 
or non-invasive procedures in the past.  The examiner 
indicated that "with the exception of a brief trial in 
1999," the veteran had not required any magnesium or 
potassium supplements and he was not currently on a special 
diet other than to avoid coffee and increase water intake.  


Analysis

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
that are based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.

The RO has rated the veteran under Diagnostic Codes 7508 and 
7509.  Renal calculi, also known as nephrolithiasis, are 
rated under Diagnostic Code 7508, and merit a 30 percent 
rating when there are recurrent stone formations requiring 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2004).  In all other cases, they are to 
be rated under the Diagnostic Code 7509 (hydronephrosis).  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2004).

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted.  When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2004).

The Board notes that the medical evidence of record indicates 
recurrent kidney stone formation.  The evidence also reflects 
that the veteran has been advised to avoid dairy products, 
decrease his coffee intake, and increase his water intake.  
In addition, the May 2003 VA examiner stated that the veteran 
was prescribed magnesium supplements for a trial period in 
1999 and the medical evidence reflects that the veteran was 
prescribed magnesium in 1997.  Thus, the evidence shows that 
diet is required to control the veteran's kidney stones.  As 
the veteran's disability more nearly approximates the 
criteria for a 30 percent rating, the maximum rating 
available under the rating schedule for this disability, the 
Board concludes that an evaluation of 30 percent is 
warranted.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The record reflects that the veteran has 
neither required frequent periods of hospitalization for his 
kidney stones, nor has this service-connected disorder 
markedly interfered with his employment.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this issue for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation of 30 percent, and no 
more, for kidney stones is granted, subject to the criteria 
controlling disbursement of VA monetary benefits.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


